Citation Nr: 0106744	
Decision Date: 03/07/01    Archive Date: 03/16/01	

DOCKET NO.  00-01 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Medical 
Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1943 to 
March 1946.  

This matter arises from various rating decisions rendered 
since November 1998 by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (RO) in Wichita, 
Kansas, which denied the veteran special monthly compensation 
in the form of both aid and attendance and housebound 
benefits.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran currently is service connected for lumbar 
vertebral disc disease, evaluated as 20 percent disabling; he 
also is in receipt of a total disability rating based upon 
individual unemployability as a result of his service-
connected disability. 

2.  The veteran's service-connected disability has not 
rendered him unable to independently perform daily functions 
of self-care or to protect himself from the hazards and 
dangers incident to his daily environment. 

3.  The veteran's service-connected disability does not meet 
the threshold requirement for entitlement to housebound 
benefits, and he has not been shown to be substantially 
confined to his dwelling and immediate premises as a direct 
result of his service-connected disability.  



CONCLUSIONS OF LAW

1.  Special monthly compensation on account of the need for 
regular aid and attendance is not warranted.  38 U.S.C.A. 
§ 1114(l) (West 1991); 38 C.F.R. §§ 3.350, 3.352 (2000).  

2.  Special monthly compensation on account of being 
housebound is not warranted.  38 U.S.C.A. § 1114(s) (West 
1991); 38 C.F.R. § 3.350 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disability 
renders him so helpless that he requires the aid and 
attendance of another person in order to perform the regular 
activities of daily living.  Alternatively, he contends that 
his service-connected disability renders him housebound.  He 
concludes that the limitations placed upon him by his 
service-connected low back disability entitles him to special 
monthly compensation.  

Special monthly compensation in the form of aid and 
attendance benefits is payable in those cases where a 
veteran's service-connected disability or disabilities render 
him so helpless that he is unable to attend to routine daily 
activities.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350(b)(3), 3.352(a).  Aid and attendance benefits are 
payable for, among other things, blindness in both eyes with 
visual acuity of 5/200 or less (38 C.F.R. § 3.350(b)(2)) or 
because a veteran is permanently bedridden.  Id. at (4).  

In determining entitlement to aid and attendance, the 
following will be accorded consideration; whether a claimant 
is able to (1) dress or undress himself, (2) keep himself 
ordinarily clean and presentable, (3) feed himself, 
(4) attend to the wants of 

nature by himself, or (5) whether he requires the assistance 
of another person to deal with the hazards or dangers 
incident to his daily environment.  See 38 C.F.R. § 3.352(a).  
This benefit will also be paid if the veteran is "bedridden"; 
that is, whether, through the essential character of his 
service-connected disability, he must remain in bed.  Id.  

The record does not indicate that any of the foregoing exists 
in this case.  The veteran was afforded a number of VA 
physical examinations in conjunction with his current claim.  
In the aggregate, these were specifically designed to 
determine the limitations imposed upon the veteran by his 
service-connected lumbar vertebral disc disease.  The 
examiners observed that the veteran had suffered a 
cerebrovascular accident on or about July 21, 1998, and that 
this severely limited the use of his right upper extremity.  
The record indicates that the veteran used a wheelchair to 
ambulate as a result of his service-connected disability, but 
that he readily transferred himself to and from the 
wheelchair with the use of his upper extremities prior to his 
cerebrovascular accident.  The veteran now requires the 
assistance of another person to shave, bathe, feed, and 
clothe himself; however, this is the result of the 
nonservice-connected cerebrovascular accident rather than the 
veteran's service-connected low back disability.  The record 
also reflects statements from a private social worker and a 
private physician dated in October 1999.  These indicate that 
the veteran is not able to manage on his own.  Again, 
however, this appears to be the result of the veteran's 
nonservice-connected cerebrovascular accident, rather than 
his service-connected low back disability.  

The foregoing indicates that although the veteran's service-
connected disability significantly compromises his ability to 
function physically, it does not rise to the level of 
incapacitation contemplated for aid and attendance benefits.  
Although the veteran's service-connected low back disability 
rendered him wheelchair bound, he 

nonetheless was able to transfer readily to and from the 
wheelchair as needed until he suffered a cerebrovascular 
accident in July 1998.  Moreover, the veteran's visual acuity 
is not at issue since any shortcoming in that regard is not 
related to his service-connected disability as contemplated 
by 38 U.S.C.A. § 1114(l).  Finally, the Board notes that the 
veteran is neither bedridden nor requires the assistance of 
another person in attending to his daily needs as the result 
of his service-connected low back disability.  Accordingly, 
the preponderance of the evidence is against his claim for 
aid and attendance benefits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, Section 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).

The question of the veteran's entitlement to "housebound" 
benefits is another matter.  To be entitled to housebound 
benefits, a veteran must have at least one service-connected 
disability rated as 100 percent disabling, and must be 
substantially confined to his dwelling and the immediate 
premises by his service-connected disability.  See 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).  

The evidence of record does not reflect the presence of the 
foregoing.  Initially, the Board notes that the veteran does 
not have a service-connected disability that is evaluated as 
100 percent disabling.  In addition, the evidence does not 
demonstrate that he is substantially confined to his dwelling 
and immediate premises as a result of his service-connected 
low back disability.  The sum of the medical evidence 
received in conjunction with the current claim indicates that 
the veteran's inability to leave his dwelling and immediate 
premises results from the residuals of the cerebrovascular 
accident that he suffered in July 1998.  Prior to that, the 
veteran had full use of his upper extremities.  

Absent a service-connected disability evaluated as 
100 percent disabling pursuant to the provisions of 38 C.F.R. 
Part 4, and given that the veteran's service-connected low 
back disability has not been shown to substantially confine 
him to his dwelling and immediate premises, entitlement to 
housebound benefits cannot be granted.  


In effect, the veteran has requested extraordinary equitable 
relief in this case; such relief exceeds the Board's 
authority.  Only the Secretary of Veterans Affairs is 
authorized to render such relief.  See 38 U.S.C.A. § 503(b) 
(West 1991); see also Schleis v. Principi, 3 Vet. App. 415, 
418 (1992).  Because the veteran has failed to state a claim 
for which relief can be granted, his appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
is cognizant of the veteran's objections to the various 
statutory and regulatory requirements for the benefits 
currently sought on appeal.  However, the Board is bound in 
its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 1991).  


ORDER

Entitlement to special monthly compensation in the form of 
either aid and attendance benefits or housebound benefits is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals









